Title: To John Adams from Arthur Lee, 28 September 1780
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      Lebanon Sepr. 28th 1780
     
     Having come here to converse with the worthy Governor, an opportunity of his Dispatch is afforded me of writing you a single line to inform you of my having left Mrs. Adams and all your friends well a few days since. Mr. Hancock is chosen Governor, much owing to your absence and the in-attention of those who wish well to their Country and will probably repent of their inactivity.
     Measures are taking to support our credit and supply the Army, to augment which and give it permanency, notwithstanding the patriotic objections seems to be a prevailing doctrine as the only method of meeting our Enemies effectually. But I can assure you that unless our Ally and friend will contrive to send us a million sterling in specie, they will run a great risque of rendering all our efforts vain and forcing us from inevitable necessity to an accommodation.
     The loss from our defeat under Genl. Gates is much less than was imagind, and we have reason to beleive the Enemy sufferd exceedingly as they have not advancd a step. Genl. de Kalb who was mortally wounded is the only Officer of rank lost. Genl. Gates is reforming his Army fast, and the Militia being put under continental Officers, it is hopd will all fight as well as the Regiment of N. C. militia under Colonel Dixon, which stood and fought bravely while their fellows were shamefully flying.
     My Compts. to Mr. Dana the Abbés & other friends.
     Farewell.
    